 



Exhibit 10.1

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of May 14, 2013, by and between China Biologic Products, Inc., a Delaware
corporation (the “Company”) and WP X Biologics LLC (the “Purchaser”).

 

RECITALS

 

This Agreement is being delivered pursuant to the Share Purchase Agreement,
dated April 29, 2013, among Ms. Lin Ling Li (the “Selling Stockholder”), Mr. Ze
Qin Lin and the Purchaser (the “Purchase Agreement”), pursuant to which the
Purchaser agrees to purchase 3,112,920 shares (the “Shares”) of common stock
(“Common Stock”) of the Company.

 

The Company and the Purchaser hereby agree as follows:

 

1. Definitions. Capitalized terms used and not otherwise defined herein that are
defined in the Purchase Agreement will have the meanings given such terms in the
Purchase Agreement. As used in this Agreement, the following terms have the
respective meanings set forth in this Section 1:

 

“2009 Holders” means the holder or holders, as the case may be, from time to
time of the registrable securities issued in the Company’s June 2009 private
placement transaction.

 

“2010 Holders” means the holder or holders, as the case may be, from time to
time of the registrable securities pursuant to the registration right agreement
dated December 10, 2010.

 

“Advice” has the meaning set forth in Section 8(b).

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 (as defined
below).

 

“Agreement” has the meaning set forth in this first paragraph of this Agreement.

 

“Business Day” means any a day, other than Saturday, Sunday or other day on
which commercial banks in Beijing or Hong Kong are authorized or required by
applicable law to close.

 

“Company” has the meaning set forth in this first paragraph of this Agreement.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, $0.0001 par value per
share.

 

“Effectiveness Date” means (a) with respect to the Mandatory Shelf Registration
Statement required to be filed under Section 2(a), the 60th day following the
relevant Filing Date, or (b) with respect to any additional Registration
Statement that may be required pursuant to Section 3(c), the 60th day following
the filing of such additional Registration Statement.

 



 

 

 

“Effectiveness Period” has the meaning set forth in Section 2(a).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Filing Date” has the meaning set forth in Section 2(a).

 

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.

 

“Indemnified Party” has the meaning set forth in Section 6(c).

 

“Indemnifying Party” has the meaning set forth in Section 6(c).

 

“Losses” has the meaning set forth in Section 6(a).

 

“Mandatory Shelf Registration Statement” has the meaning set forth in Section
2(a).

 

“New York Courts” has the meaning set forth in Section 9(h).

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Piggyback Registration Statement” has the meaning set forth in Section 3(a).

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened in writing.

 

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

 

“Purchase Agreement” has the meaning set forth in the recitals herein.

 

“Purchaser” has the meaning set forth in this first paragraph of this Agreement.

 



-2-

 

 

“Registrable Securities” means: (i) the Shares and (ii) any securities issued or
issuable upon any stock split, dividend or other distribution, recapitalization
or similar event, or any exercise price adjustment with respect to any of the
Shares; provided however, that once any such securities referred to in foregoing
clauses (i) or (ii) have been sold pursuant to a Registration Statement or are
eligible for resale without restriction under Rule 144 of the Securities Act,
they shall no longer constitute Registrable Securities.

 

“Registration Statement” means any registration statement required to be filed
in accordance with this Agreement to register the Registrable Securities
including the Prospectus, amendments and supplements to such registration
statement or Prospectus, including pre- and post-effective amendments, all
exhibits thereto, and all material incorporated by reference or deemed to be
incorporated by reference therein.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 415 Comment” has the meaning set forth in Section 2(b).

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Selling Stockholder” has the meaning set forth in the recitals herein.

 

“Shares” has the meaning set forth in the recitals herein.

 

“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market, or (ii) if the Common Stock is not listed on a Trading Market, a day on
which the Common Stock is traded in the over-the-counter market, as reported by
the OTC Bulletin Board, or (iii) if the Common Stock is not quoted on a Trading
Market or the OTC Bulletin Board, a day on which the Common Stock is quoted in
the over-the-counter market as reported by The Pink Sheets, LLC (or any similar
organization or agency succeeding to its functions of reporting prices);
provided, that in the event that the Common Stock is not listed or quoted as set
forth in (i), (ii) and (iii) hereof, then Trading Day shall mean a Business Day.

 

“Trading Market” means whichever of The New York Stock Exchange, the NYSE Amex,
The NASDAQ Capital Market, The NASDAQ Global Market, or The NASDAQ Global Select
Market, on which the Common Stock is listed or quoted for trading on the date in
question.

 



-3-

 

 

“Underwritten Offering” means a sale of securities of the Company to an
underwriter or underwriters for reoffering to the public.

 

2. Shelf Registration.

 

(a) As soon as possible but no later than the date that is 120 days following
the date hereof (or such later date as the Purchaser may specify, the “Filing
Date”), the Company shall use best efforts to prepare and file with the
Commission a Registration Statement covering the resale of all Registrable
Securities for an offering to be made on a continuous basis pursuant to Rule 415
(such initial Registration Statement, together with any additional Registration
Statements to be filed pursuant to Section 2(b) below, each a “Mandatory Shelf
Registration Statement”). The Mandatory Shelf Registration Statement shall be on
Form S-3 (except if the Company is not then eligible to register for resale the
Registrable Securities on Form S-3, in which case such registration shall be on
another appropriate form in accordance herewith), and shall contain the Plan of
Distribution attached hereto as Annex A. The Company shall use its best efforts
to cause the Mandatory Shelf Registration Statement to be declared effective
under the Securities Act as soon as possible but, in any event, no later than
the Effectiveness Date, and shall use its best efforts to keep the Mandatory
Shelf Registration Statement continuously effective under the Securities Act
until such time as all of the Registrable Securities covered by such
Registration Statement have either been publicly sold by the Holders or may be
sold by the Holders without restriction pursuant to Rule 144 under the
Securities Act (the “Effectiveness Period”). The Mandatory Shelf Registration
Statement shall provide for the resale from time to time, and pursuant to any
method or combination of methods legally available (including, without
limitation, an Underwritten Offering, a direct sale to purchasers, a sale
through brokers or agents, or a sale over the Internet) by the Holders of any
and all Registrable Securities. If the Registrable Securities shall be resold by
the Holders in an Underwritten Offering, the Company may include in an such
registration other securities for sale for its own account; provided that if the
underwriters for the offering shall determine that marketing factors require a
limitation in the number of shares to be included in such offering, then the
securities to be sold by the Holders shall be included in such registration
before any securities proposed to be sold for the account of the Company.

 

(b) In the event the Commission seeks to characterize the Mandatory Registration
Statement as constituting an offering of securities by or on behalf of the
Company or in any other manner, such that the Commission does not permit such
Registration Statement to become effective and be used for resales in a manner
that does not constitute such an offering, or permit the continuous resale at
the market by Holder or other holders participating therein (or as otherwise may
be acceptable to Holder) without being named therein as an “underwriter,” (a
“Rule 415 Comment”), then the Company shall reduce the number of shares to be
included by the Holders in such Registration Statement on a pro rata basis,
based on the total number of Registrable Securities then held by each such
Holder that is included in the Registration Statement, until such time as the
Commission shall so permit such Registration Statement to become effective;
provided, however, that the number of Registrable Securities to be included in
the Mandatory Registration Statement shall not be reduced unless all other
securities of the Company held by (i) the Selling Stockholder; (ii) the
Company’s directors, officers, other employees and consultants; and (iii) other
holders of the Company’s capital stock with registration rights that are
inferior (with respect to such reduction) to the registration rights of the
Holders set forth herein, are first entirely excluded from the registration. In
addition, in the event that the Commission requires Holder to be specifically
identified as an “underwriter” in order to permit such Registration Statement to
become effective, and Holder does not consent to being so named as an
underwriter in such Registration Statement, then, in each such case, the Company
shall reduce the total number of Registrable Securities to be registered on
behalf of Holder, until such time as the Commission does not require such
identification or until Holder accepts such identification and the manner
thereof. In the event of any reduction in Registrable Securities pursuant to
this paragraph, the Company shall thereafter use its reasonable best efforts to
find alternative methods to register the Registrable Securities with the
Commission for resale by Holder; and (ii) in the event the Company, after
conducting a pre-filing conference with the Commission, if possible, reasonably
determines that it is unable to, or it is inadvisable for the Company to attempt
to, register all of the Registrable Securities in a single registration
statement, then the Company may elect to fulfill the registration requirements
hereunder by registering the Registrable Securities in two or more Registration
Statements; provided that the Company shall use its reasonable best efforts to
file each subsequent Registration Statement no later than the earlier of (A)
sixty (60) calendar days following the date on which the last of the Registrable
Securities registered under the preceding Registration Statement were sold or
(B) six (6) months following the date on which the preceding Registration
Statement was declared effective.

 



-4-

 

 

(d) Within three Trading Days of the date on which a Mandatory Shelf
Registration Statement under this Section 2 becomes effective, the Company shall
cause its counsel to issue a blanket opinion to the transfer agent stating that
the Registrable Securities are subject to an effective registration statement
and can be reissued free of restrictive legend upon notice of a sale by any
Holder and confirmation by such Holder that it has complied with the prospectus
delivery requirements, provided that the Company has not advised the transfer
agent orally or in writing that the opinion has been withdrawn. Copies of the
blanket opinion required by this Section 2(c) shall be delivered to each Holder
within the time frame set forth above.

 

3. Piggyback Registrations.

 

(a) If, after the date hereof, the Company proposes to file a registration
statement under the Securities Act providing for a public offering of the
Company’s securities, other than a registration statement on Form S-8 or Form
S-4 or any similar form hereafter adopted by the Commission as a replacement
therefor (including the Prospectus, amendments and supplements to such
registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto and all material incorporated by reference or
deemed to be incorporated by reference, if any, in such registration statement,
the “Piggyback Registration Statement”), the Company shall notify each Holder of
the proposed filing and afford each Holder an opportunity to include in such
Piggyback Registration Statement all or any part of the Registrable Securities
then held by such Holder. Each Holder desiring to include in any such Piggyback
Registration Statement all or part of the Registrable Securities held by such
Holder shall, within ten days after delivery of the above-described notice by
the Company, so notify the Company in writing, and in such notice shall inform
the Company of the number of Registrable Securities such Holder wishes to
include in such Piggyback Registration Statement and provide, as a condition to
such inclusion, such information regarding itself, the Registrable Securities
held by it and the intended method of disposition of such securities as is
required pursuant to Regulation S-K promulgated under the Securities Act to
effect the registration of the Registrable Securities. Any election by any
Holder to include any Registrable Securities in such Piggyback Registration
Statement shall not affect the inclusion of such Registrable Securities in any
Mandatory Shelf Registration Statement until such Registrable Securities have
been sold under the Piggyback Registration Statement; provided, however, that at
such time, the Company shall have the right to remove from any Mandatory Shelf
Registration Statement, the Registrable Securities sold pursuant to the
Piggyback Registration Statement.

 



-5-

 

 

(b) At any time, the Company may terminate or withdraw any Piggyback
Registration Statement referred to in Section 3(a), and without any obligation
to any such Holder whether or not any Holder has elected to include Registrable
Securities in such registration. The Company shall also have the right to
suspend the effectiveness and use of any Piggyback Registration Statement at any
time for an unlimited amount of time whether or not any Holder has elected to
include Registrable Securities in such registration.

 

(c) The Company shall advise the Holders of the managing underwriters for any
Underwritten Offering proposed under the Piggyback Registration Statement. The
right of any such Holder’s Registrable Securities to be included in any
Piggyback Registration Statement pursuant to this Section 3(c) shall be
conditioned upon such Holder’s participation in such Underwritten Offering and
the inclusion of such Holder’s Registrable Securities in the Underwritten
Offering to the extent provided herein. All Holders proposing to distribute
their Registrable Securities through such Underwritten Offering shall enter into
an underwriting agreement in customary form with the managing underwriters
selected by the Company for such underwriting and complete and execute any
questionnaires, powers of attorney, indemnities, securities escrow agreements,
custody agreements, lock-up agreements, and other documents reasonably required
under the terms of such underwriting, and furnish to the Company such
information in writing as the Company may reasonably request for inclusion in
the Registration Statement; provided, however, that no Holder shall be required
to make any representations or warranties to or agreements with the Company or
the underwriters other than representations, warranties or agreements as are
customary and reasonably requested by the underwriters. Notwithstanding any
other provision of this Agreement, if at any time the managing underwriters
determine in good faith that marketing factors require a limitation on the
number of shares to be included, or the Company receives a Rule 415 Comment with
respect to any such Piggyback Registration Statement, then the managing
underwriters may exclude shares (including Registrable Securities) from the
Piggyback Registration Statement and the Underwritten Offering, and any Shares
included in the Piggyback Registration Statement and the Underwritten Offering
shall be allocated, first, to the Company, and second, to each of the Holders
requesting inclusion of their Registrable Securities in such Piggyback
Registration Statement on a pro rata basis based on the total number of
Registrable Securities then held by each such Holder that is requesting
inclusion; provided, however, that the number of Registrable Securities to be
included in the Piggyback Registration Statement shall not be reduced unless all
other securities of the Company held by (i) the Selling Stockholder; (ii) the
Company’s directors, officers, other employees and consultants; and (iii) other
holders of the Company’s capital stock with registration rights that are
inferior (with respect to such reduction) to the registration rights of the
Holders set forth herein, are first entirely excluded from the underwriting and
registration. For the avoidance of doubt, the securities included in such
Registration Statement by the 2009 Holders and the 2010 Holders shall have
priority over the shares held by any Holder and shall not be subject to any
reduction hereunder unless all other shares held by the Holders are first
reduced. If any Holder disapproves of the terms of any such Underwritten
Offering that is undertaken in compliance with the terms hereof, such Holder may
elect to withdraw therefrom by providing written notice to the Company and the
underwriter, delivered at least ten Trading Days prior to the effective date of
the Piggyback Registration Statement. Any Registrable Securities excluded or
withdrawn from such Underwritten Offering shall be excluded and withdrawn from
the Piggyback Registration Statement.

 



-6-

 

 

(d) By electing to include Registrable Securities in the Piggyback Registration
Statement, if any, the Holder shall be deemed to have agreed not to effect any
sale or distribution of securities of the Company of the same or similar class
or classes of the securities included in the Registration Statement or any
securities convertible into or exchangeable or exercisable for such securities,
including a sale pursuant to Rule 144 under the Securities Act, during such
periods as reasonably requested by the managing underwriter (but in no event for
a period longer than 60 days following the effective date of the Piggyback
Registration Statement; provided that each of the officers and directors of the
Company that hold shares of Common Stock or securities convertible into or
exchangeable or exercisable for shares of Common Stock are subject to
restrictions at least as burdensome as those applicable to the Holders for not
less than the entire time period required of the Holders hereunder).

 

(e) The Company’s obligation to file any Mandatory Shelf Registration Statement
under Section 2 shall not be affected by the filing or effectiveness of the
Piggyback Registration Statement under this Section 3.

 

4. Registration Procedures. In connection with the Company’s registration
obligations hereunder, the Company shall:

 

(a) Not less than four Trading Days prior to the filing of a Registration
Statement, the Company shall furnish to each Holder copies of such document
which will be subject to the review of such Holder. The Company shall not file a
Registration Statement to which a Holder reasonably objects in writing
(including via e-mail).

 

(b) (i) Prepare and file with the Commission such amendments, including
post-effective amendments, to each Registration Statement and the Prospectus
used in connection therewith as may be necessary to keep such Registration
Statement continuously effective as to the applicable Registrable Securities for
the Effectiveness Period and prepare and file with the Commission such
additional Registration Statements in order to register for resale under the
Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement,
and as so supplemented or amended to be filed pursuant to Rule 424; (iii)
respond as promptly as reasonably possible to any comments received from the
Commission with respect to each Registration Statement or any amendment thereto
and, as promptly as reasonably possible provide, upon request, the Holders true
and complete copies of all correspondence from and to the Commission relating to
such Registration Statement that would not result in the disclosure to the
Holders of material and non-public information concerning the Company; and (iv)
comply in all material respects with the provisions of the Securities Act and
the Exchange Act with respect to the Registration Statements and the disposition
of all Registrable Securities covered by each Registration Statement.

 



-7-

 

 

(c) Notify the Holders as promptly as reasonably possible (and, in the case of
(i)(A) below, not less than three Trading Days prior to such filing and, in the
case of (v) below, not less than three Trading Days prior to the financial
statements in any Registration Statement becoming ineligible for inclusion
therein) and (if requested by any such Person) confirm such notice in writing no
later than one Trading Day following the day (i)(A) when a Prospectus or any
Prospectus supplement or post-effective amendment to a Registration Statement is
proposed to be filed; (B) when the Commission notifies the Company whether there
will be a “review” of such Registration Statement and whenever the Commission
comments in writing on such Registration Statement; and (C) with respect to each
Registration Statement or any post-effective amendment, when the same has become
effective; (ii) of any request by the Commission or any other Federal or state
governmental authority for amendments or supplements to a Registration Statement
or Prospectus or for additional information; (iii) of the issuance by the
Commission of any stop order suspending the effectiveness of a Registration
Statement covering any or all of the Registrable Securities or the initiation of
any Proceedings for that purpose; (iv) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; and (v) of the occurrence of any event or passage of time that makes
the financial statements included in a Registration Statement ineligible for
inclusion therein or any statement made in such Registration Statement or
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires any revisions to such
Registration Statement, Prospectus or other documents so that, in the case of
such Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

 

(d) Use its reasonable best efforts to avoid the issuance of, or, if issued,
obtain the withdrawal of (i) any order suspending the effectiveness of a
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment.

 

(e) Promptly deliver to each Holder, without charge, one electronic copy of each
Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Persons may reasonably request. The
Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by each of the selling Holders in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any amendment or supplement thereto.

 

(f) Prior to any resale of Registrable Securities by a Holder, use its
reasonable best efforts to register or qualify or cooperate with the selling
Holders in connection with the registration or qualification (or exemption from
the registration or qualification) of such Registrable Securities for the resale
by the Holder under the securities or “blue sky” laws of such jurisdictions
within the United States as any Holder reasonably requests in writing (including
via e-mail), to keep each registration or qualification (or exemption therefrom)
effective during the Effectiveness Period and to do any and all other acts or
things reasonably necessary to enable the disposition in such jurisdictions of
the Registrable Securities covered by each Registration Statement; provided,
that the Company shall not be required to qualify generally to do business in
any jurisdiction where it is not then so qualified, subject the Company to any
material tax in any such jurisdiction where it is not then so subject or file a
general consent to service of process in any such jurisdiction. In connection
with the Company’s obligations under this Section 4(f), the Company shall
promptly following the Effectiveness Date, qualify for a “Manual’s Exemption”
allowing for secondary trading in the Company’s Common Stock once the Company
has a listing in Standard & Poor’s Rating Services, Moody’s Investor Service, or
other similar nationally recognized securities manual.

 



-8-

 

 

(g) Cooperate with the Holders to facilitate the timely preparation and delivery
of certificates representing Registrable Securities to be delivered to a
transferee pursuant to the Registration Statement, which certificates shall be
free, to the extent permitted by the Purchase Agreement, of all restrictive
legends, and to enable such Registrable Securities to be in such denominations
and registered in such names as any such Holders may request.

 

(h) Upon the occurrence of any event contemplated by Section 4(c)(v), as
promptly as reasonably possible, prepare a supplement or amendment, including a
post-effective amendment, to the affected Registration Statements or a
supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, no Registration Statement nor any Prospectus will
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading.

 

5. Registration Expenses. All fees and expenses incident to the performance of
or compliance with this Agreement by the Company shall be borne by the Company
whether or not any Registrable Securities are sold pursuant to a Registration
Statement. The fees and expenses referred to in the foregoing sentence shall
include, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses (A) with respect to filings required to be
made with any Trading Market on which the Common Stock is then listed for
trading, and (B) in compliance with applicable state securities or “blue sky”
laws), (ii) printing expenses (including, without limitation, expenses of
printing certificates for Registrable Securities), (iii) messenger, telephone
and delivery expenses, (iv) fees and disbursements of counsel for the Company,
(v) Securities Act liability insurance, if the Company so desires such
insurance, and (vi) fees and expenses of all other Persons retained by the
Company in connection with the consummation of the transactions contemplated by
this Agreement, but shall exclude underwriter’s discounts and commissions and
stock transfer tax applicable to sale of Registrable Securities and fees and
disbursements of one counsel for the Holders (not to exceed $100,000). In
addition, the Company shall be responsible for all of its internal expenses
incurred in connection with the consummation of the transactions contemplated by
this Agreement (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any annual audit and the fees and expenses incurred in connection with the
listing of the Registrable Securities on any securities exchange as required
hereunder. Notwithstanding the foregoing, the Company shall not be required to
pay for any expenses of any registration proceeding begun pursuant to Section 2
if the registration request is subsequently withdrawn at the request of the
Holders of a majority of the Registrable Securities to be registered (in which
case all participating Holders shall bear such expenses pro rata based upon the
number of Registrable Securities that were to be included in the withdrawn
registration); provided, however, that if at the time of such withdrawal, the
Holders have learned of a material adverse change in the condition, business or
prospects of the Company from that known to the Holders at the time of their
request and have withdrawn the request with reasonable promptness following
disclosure by the Company of such material adverse change, then the Holders
shall not be required to pay any of such expenses and shall retain their rights
pursuant to Section 2.

 



-9-

 

 

6. Indemnification.

 

(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, agents, investment advisors, partners, members and
employees of each of them, each Person who controls any such Holder (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act)
and the officers, directors, agents and employees of each such controlling
Person, to the fullest extent permitted by applicable law, from and against any
and all losses, claims, damages, liabilities, costs (including, without
limitation, reasonable costs of preparation and reasonable attorneys' fees) and
expenses (collectively, “Losses”), as incurred, arising out of or relating to
any untrue or alleged untrue statement of a material fact contained in any
Registration Statement, any Prospectus or any form of prospectus or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any Prospectus or form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading, except to the extent,
but only to the extent, that (1) such untrue statements or omissions are based
solely upon information regarding such Holder furnished in writing to the
Company by such Holder expressly for use therein, or to the extent that such
information relates to such Holder or such Holder's proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by such Holder expressly for use in the Registration Statement, such
Prospectus or such form of Prospectus or in any amendment or supplement thereto
or (2) in the case of an occurrence of an event of the type specified in Section
4(c)(ii)-(v), the use by such Holder of an outdated or defective Prospectus
after the Company has notified such Holder in writing that the Prospectus is
outdated or defective and prior to the receipt by such Holder of an Advice or an
amended or supplemented Prospectus, but only if and to the extent that following
the receipt of the Advice or the amended or supplemented Prospectus the
misstatement or omission giving rise to such Loss would have been corrected. The
Company shall notify the Holders promptly of the institution, threat or
assertion of any Proceeding of which the Company is aware in connection with the
transactions contemplated by this Agreement.

 

(b) Indemnification by Holders. Each Holder shall, severally and not jointly,
indemnify and hold harmless the Company, its directors, officers, agents and
employees, each Person who controls the Company (within the meaning of Section
15 of the Securities Act and Section 20 of the Exchange Act), and the directors,
officers, agents or employees of such controlling Persons, to the fullest extent
permitted by applicable law, from and against all Losses, as incurred, arising
solely out of or based solely upon: (x) such Holder's failure to comply with the
prospectus delivery requirements of the Securities Act or (y) any untrue
statement of a material fact contained in any Registration Statement, any
Prospectus, or any form of prospectus, or in any amendment or supplement
thereto, or arising solely out of or based solely upon any omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading to the extent, but only to the extent that, (1) such
untrue statements or omissions are based solely upon information regarding such
Holder, provided by such Holder to the Company in the Selling Securityholder
Notice and Questionnaire attached hereto as Annex B (as amended or
supplemented), or furnished in writing to the Company by such Holder expressly
for use therein, or to the extent that such information relates to such Holder
or such Holder's proposed method of distribution of Registrable Securities and
was reviewed and expressly approved in writing by such Holder expressly for use
in the Registration Statement, such Prospectus or such form of Prospectus or in
any amendment or supplement thereto or (2) in the case of an occurrence of an
event of the type specified in Section 4(c)(ii)-(v), the use by such Holder of
an outdated or defective Prospectus after the Company has notified such Holder
in writing that the Prospectus is outdated or defective and prior to the receipt
by such Holder of an Advice or an amended or supplemented Prospectus, but only
if and to the extent that following the receipt of the Advice or the amended or
supplemented Prospectus the misstatement or omission giving rise to such Loss
would have been corrected. In no event shall the liability of any selling Holder
hereunder be greater in amount than the dollar amount of the net proceeds
received by such Holder upon the sale of the Registrable Securities giving rise
to such indemnification obligation.

 



-10-

 

 

(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall assume the defense thereof, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of all fees and
expenses incurred in connection with defense thereof; provided, that the failure
of any Indemnified Party to give such notice shall not relieve the Indemnifying
Party of its obligations or liabilities pursuant to this Agreement, except (and
only) to the extent that it shall be finally determined by a court of competent
jurisdiction (which determination is not subject to appeal or further review)
that such failure shall have proximately and materially adversely prejudiced the
Indemnifying Party.

 

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and such counsel shall be at the expense of the Indemnifying Party). The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld. No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any pending Proceeding in respect of
which any Indemnified Party is a party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Proceeding.

 



-11-

 

 

All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party, as incurred, within ten Trading Days of written
notice thereof to the Indemnifying Party (regardless of whether it is ultimately
determined that an Indemnified Party is not entitled to indemnification
hereunder; provided, that the Indemnifying Party may require such Indemnified
Party to undertake to reimburse all such fees and expenses to the extent it is
finally judicially determined that such Indemnified Party is not entitled to
indemnification hereunder).

 

(d) Contribution. If a claim for indemnification under Section 6(a) or 6(b) is
unavailable to an Indemnified Party (by reason of public policy or otherwise),
then each Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses, in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party and Indemnified Party in connection
with the actions, statements or omissions that resulted in such Losses as well
as any other relevant equitable considerations. The relative fault of such
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or relates to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties' relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable by a party as a result
of any Losses shall be deemed to include, subject to the limitations set forth
in Section 6(c), any reasonable attorneys' or other reasonable fees or expenses
incurred by such party in connection with any Proceeding to the extent such
party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section was available to such party in
accordance with its terms.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 6(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the
proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission.

 



-12-

 

 

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

 

7. Covenants of the Company

 

(a) No Superior Registration Rights. The Company covenants and agrees that it
will not grant any registration rights to any other party that are more senior
than the equivalent provisions contained in this Agreement after the date
hereof.

 

(b) Listing in Alternative Jurisdictions. The Company covenants and agrees that,
in the event that any listing of the Registrable Securities shall take place in
a non-U.S. jurisdiction that regulates the registration or listing of
securities, if commercially feasible the Company will offer the Purchaser
registration rights substantially comparable to the terms contained herein.

 

8. Covenants of the Holder

 

(a) Compliance. In connection with inclusion of its shares in any registration
hereunder, a Holder shall provide, on a timely basis, such information
concerning the Holder as the Company may reasonably request, including without
limitation, completing or updating the Selling Securityholder Notice and
Questionnaire attached hereto as Annex B. Each Holder also covenants and agrees
that it will comply with the prospectus delivery requirements of the Securities
Act as applicable to it in connection with sales of Registrable Securities
pursuant to the Registration Statement.

 

(b) Discontinued Disposition. Each Holder agrees by its acquisition of such
Registrable Securities that, upon receipt of a notice from the Company of the
occurrence of any event of the kind described in Section 4(c), such Holder will
forthwith discontinue disposition of such Registrable Securities under the
Registration Statement until such Holder’s receipt of the copies of the
supplemented Prospectus and/or amended Registration Statement or until it is
advised in writing (the “Advice”) by the Company that the use of the applicable
Prospectus may be resumed, and, in either case, has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus or Registration Statement. The
Company may provide appropriate stop orders to enforce the provisions of this
paragraph.

 

9. Miscellaneous.

 

(a) Fees and Expenses. Except as specified, each party shall pay the fees and
expenses of its advisers, counsel, accountants and other experts, if any, and
all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement.

 

(b) Entire Agreement. This Agreement, together with the Annexes hereto, contain
the entire understanding of the parties with respect to the subject matter
hereof and supersede all prior agreements and understandings, oral or written,
with respect to such matters, which the parties acknowledge have been merged
into such documents and annexes.

 



-13-

 

 

(c) Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section prior to 5:00 p.m. (China time) on a Business Day, (b)
the next Business Day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number specified in
this Section on a day that is not a Business Day or later than 5:00 p.m. (China
time) on any date and earlier than 11:59 p.m. (China time) on such date, (c) the
Business Day following the date of mailing, if sent by a nationally recognized
overnight courier service, or (d) upon actual receipt by the party to whom such
notice is required to be given. The address for such notices and communications
shall be as follows:

 

If to the Company: China Biologic Products, Inc.  

18th Floor, Jialong International Building

19 Chaoyang Park Road

Chaoyang District, Beijing 100125

  People’s Republic of China   Telephone: +86-10-6698-3166   Attention:
Chief  Financial Officer

 

If to the Purchaser:

 

Warburg Pincus LLC

  450 Lexington Avenue   New York, NY 10017   Telephone: +1 (212) 878 0600  
Facsimile: +1 (212) 878 9200   Attention: Timothy J. Curt

 

With a copy to:

 

Warburg Pincus Asia LLC

  Suite 6703, Two IFC   8 Finance Street   Hong Kong   Telephone: +(852) 2536
6183   Facsimile: +(852) 3010 3338   Attention: Andrew Chan    

 

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

 

(d) Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed by the Company and Holders holding a
majority in principal amount of the Registrable Securities. No waiver of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of either party to exercise
any right hereunder in any manner impair the exercise of any such right.

 



-14-

 

 

(e) Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

 

(f) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Purchaser; provided, however, the
Company shall assign this Agreement to any other corporation that succeeds to
all or substantially all of its business pursuant to any reorganization or sale
or disposition of substantially all of its assets, and the Company shall not
enter into any such transaction unless and until such successor assumes all
rights and obligations of the Company hereunder pursuant to a written agreement
for the benefit of the Holders (it being understood that if such successor is
the issuer of the Common Stock and such assumption of the rights and obligations
of the Company hereunder occurs by operation of law, that such successor shall
not be required to execute a written agreement for the benefit of the Holders).
The Purchaser may assign any or all of its rights and obligations under this
Agreement to any transferee of Registrable Securities, provided such assignee
agrees in writing to be bound, with respect to the transferred Registrable
Securities, by the provisions hereof and thereof that apply to the “Holder” of
such Registrable Securities.

 

(g) No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person except as provided in Section 9(f) hereof.

 

(h) Governing Law. ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY,
ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF THAT WOULD
APPLY ANY OTHER LAW. Each party agrees that all Proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement (whether brought against a party hereto or its respective
Affiliates, employees or agents) may be commenced in the state and federal
courts sitting in the City of New York, Borough of Manhattan (the “New York
Courts”). Each party hereto hereby irrevocably submits to the non-exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of this
Agreement), and hereby irrevocably waives, and agrees not to assert in any
Proceeding, any claim that it is not personally subject to the jurisdiction of
any such New York Court, or that such Proceeding has been commenced in an
improper or inconvenient forum. Each party hereto hereby irrevocably waives
personal service of process and consents to process being served in any such
Proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 



-15-

 

 

(i) Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or electronic transmission of portable document format
(pdf), such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile signature page or signature electronically
transmitted in pdf were an original thereof.

 

(j) Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

(k) Remedies. The remedies provided herein are cumulative and not exclusive of
any remedies provided by law. In addition to being entitled to exercise all
rights provided herein or granted by law, including recovery of damages, the
Purchaser and the Company will be entitled to specific performance under this
Agreement. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGES TO FOLLOW]

 



-16-

 

 

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 



  CHINA BIOLOGIC PRODUCTS, INC.           By: /s/ Ming Yang     Name: Ming Yang
    Title: Chief Financial Officer                 WP X BIOLOGICS LLC          
By: /s/ Timothy J. Curt     Name: Timothy J. Curt     Title: Vice President and
Treasurer  

 



 

 

 

ANNEX A

 

Plan of Distribution

 

The selling stockholders and any of their pledgees, donees, transferees,
assignees and successors-in-interest may, from time to time, sell any or all of
their shares of Common Stock on any stock exchange, market or trading facility
on which the shares are traded or in private transactions. These sales may be at
fixed or negotiated prices. The selling stockholders may use any one or more of
the following methods when selling shares:

 

  · ordinary brokerage transactions and transactions in which the broker-dealer
solicits Investors;   · block trades in which the broker-dealer will attempt to
sell the shares as agent but may position and resell a portion of the block as
principal to facilitate the transaction;



  · purchases by a broker-dealer as principal and resale by the broker-dealer
for its account;   · an exchange distribution in accordance with the rules of
the applicable exchange;



  · privately negotiated transactions;   · to cover short sales made after the
date that this Registration Statement is declared effective by the Commission;



  · broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;   · a combination of any
such methods of sale; and



  · any other method permitted pursuant to applicable law.

 

The selling stockholders may also sell shares under Rule 144 under the
Securities Act, if available, rather than under this prospectus.

 

Broker-dealers engaged by the selling stockholders may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the selling stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated. The selling stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved.

 

The selling stockholders may from time to time pledge or grant a security
interest in some or all of the shares of Common Stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell shares of Common Stock from time to time under this
prospectus, or under an amendment to this prospectus under Rule 424(b)(3) or
other applicable provision of the Securities Act of 1933 amending the list of
selling stockholders to include the pledgee, transferee or other successors in
interest as selling stockholders under this prospectus.

 

Upon the Company being notified in writing by a selling stockholder that any
material arrangement has been entered into with a broker-dealer for the sale of
Common Stock through a block trade, special offering, exchange distribution or
secondary distribution or a purchase by a broker or dealer, a supplement to this
prospectus will be filed, if required, pursuant to Rule 424(b) under the
Securities Act, disclosing (i) the name of each such selling stockholder and of
the participating broker-dealer(s), (ii) the number of shares involved, (iii)
the price at which such the shares of Common Stock were sold, (iv)the
commissions paid or discounts or concessions allowed to such broker-dealer(s),
where applicable, (v) that such broker-dealer(s) did not conduct any
investigation to verify the information set out or incorporated by reference in
this prospectus, and (vi) other facts material to the transaction. In addition,
upon the Company being notified in writing by a selling stockholder that a donee
or pledgee intends to sell more than 500 shares of Common Stock, a supplement to
this prospectus will be filed if then required in accordance with applicable
securities law.

 



 

 

 

The selling stockholders also may transfer the shares of Common Stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.

 

The selling stockholders and any broker-dealers or agents that are involved in
selling the shares may be deemed to be “underwriters” within the meaning of the
Securities Act in connection with such sales. In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act. Discounts, concessions, commissions and
similar selling expenses, if any, that can be attributed to the sale of the
securities will be paid by the selling stockholders and/or the purchasers. Each
selling stockholder has represented and warranted to the Company that it
acquired the securities subject to this registration statement in the ordinary
course of the selling stockholder’s business and, at the time of its purchase of
such securities such selling stockholder had no agreements or understandings,
directly or indirectly, with any person to distribute any such securities.

 

The Company has advised each selling stockholder that it may not use shares
registered on this Registration Statement to cover short sales of Common Stock
made prior to the date on which this Registration Statement shall have been
declared effective by the Commission. If a selling stockholder uses this
prospectus for any sale of the Common Stock, it will be subject to the
prospectus delivery requirements of the Securities Act. The selling stockholders
will be responsible to comply with the applicable provisions of the Securities
Act and Exchange Act, and the rules and regulations thereunder promulgated,
including, without limitation, Regulation M, as applicable to such selling
stockholders in connection with resales of their respective shares under this
Registration Statement.

 

The Company is required to pay all fees and expenses incident to the
registration of the shares, but the Company will not receive any proceeds from
the sale of the Common Stock. The Company has agreed to indemnify the selling
stockholders against certain losses, claims, damages and liabilities, including
liabilities under the Securities Act.

 



 

 

 

ANNEX B

 

CHINA BIOLOGIC PRODUCTS, INC.

Selling Securityholder Notice and Questionnaire

 

The undersigned beneficial owner of common stock (the “Common Stock”), of China
Biologic Products, Inc., a Delaware corporation (the “Company”), understands
that the Company intends to file with the Securities and Exchange Commission
(the “Commission”) a Registration Statement for the registration and resale of
the Registrable Securities, in accordance with the terms of the Registration
Rights Agreement, dated as of May ___, 2013 (the “Registration Rights
Agreement”), among the Company and the Purchasers named therein. A copy of the
Registration Rights Agreement is available from the Company upon request at the
address set forth below. All capitalized terms used and not otherwise defined
herein shall have the meanings ascribed thereto in the Registration Rights
Agreement.

 

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:

 

QUESTIONNAIRE

 

1. Name.       (a)

Full Legal Name of Selling Securityholder exactly as it should appear in the
Registration Statement:

 

 

 

              (b)

Full Legal Name of Natural Control Person (which means a natural individual who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by this questionnaire):

 

 

     

 

2. Address for Notices to Selling Securityholder:

 

____________________________

 

____________________________

 

 

Telephone:

 

 

Fax:  

 

Contact Person:  

 

3. Beneficial Ownership of Registrable Securities:

 



 

Type and Principal Amount of securities to be included in the Registration
Statement (the “Registrable Securities”):

 

 

 

     

 



 

 

 

4. Broker-Dealer Status:

 

  (a) Are you a broker-dealer?

 

Yes ¨ No ¨

 

  Note: If yes, the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.         (b) Are you
an affiliate of a broker-dealer?

 

Yes ¨No ¨

 

  (c) If you are an affiliate of a broker-dealer, do you certify that you bought
the Registrable Securities in the ordinary course of business, and at the time
of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

 

Yes ¨No ¨

 

  Note: If no, the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.

 

5. Beneficial Ownership of Other Securities of the Company Owned.



 







  Except as set forth below in this Item 5, the undersigned is not the
beneficial or registered owner of any securities of the Company other than the
Registrable Securities listed above in Item 3.







 

 

Type and Amount of Other Securities beneficially owned by the Selling
Securityholder:

 



   

 



6. Relationships with the Company:



 



Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

 

 

State any exceptions here:

 

   

 



 

 

 

The Company has advised each selling stockholder that it is the view of the
Commission that it may not use shares registered on the Registration Statement
to cover short sales of Common Stock made prior to the date on which the
Registration Statement is declared effective by the Commission, in accordance
with 1997 Securities and Exchange Commission Manual of Publicly Available
Telephone Interpretations Section A.65. If a selling stockholder uses the
prospectus for any sale of the Common Stock, it will be subject to the
prospectus delivery requirements of the Securities Act. The selling stockholders
will be responsible to comply with the applicable provisions of the Securities
Act and Exchange Act, and the rules and regulations thereunder promulgated,
including, without limitation, Regulation M, as applicable to such selling
stockholders in connection with resales of their respective shares under the
Registration Statement.

 

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the Effective Date for the Registration Statement.

 

Certain legal consequences arise from being named as a Selling Securityholder in
the Registration Statement and related prospectus. Accordingly, the undersigned
is advised to consult their own securities law counsel regarding the consequence
of being named or not being named as a Selling Securityholder in the
Registration Statement and the related prospectus.

 

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 6 and the inclusion of such
information in the Registration Statement and the related prospectus. The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of the Registration Statement
and the related prospectus. The undersigned hereby elects to include the
Registrable Securities owned by it and listed above in Item 3 (unless otherwise
specified in Item 3) in the Registration Statement.

 



 

 

 

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 



Date: Beneficial Owner:           By:     Name:     Title:  

 



 

 



 

 

 



 

 

 

